DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of species (a1) & (c1) Fig. 1A and species (b1) Fig. 3A, claims 1-20, in the reply filed on 12/14/21 is acknowledged.
	In the response filed on 12/14/21 at page 7, Applicant’s submit “Currently, all claims are deemed generic.”  
	This argument is not found persuasive because all the claims are not generic.  
For example:
Claim 4 recites limitations from Fig. 7 that is a non-elected species.  
Claim 6 recites limitations from Figs. 5-14 that is a non-elected species.  Claims 7-14 depend from claim 6.
Claim 18 recites limitations from Fig. 7 that is a non-elected species.  

Claims 4, 6-14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-3, 5, 15-17 and 19-20 are subject to examination at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yim et al., US Publication No. 2014/0160411 A1.

Yim anticipates:
1.   (see figs. 7-9) A display panel having a plurality of subpixels (P1-P3): 
	wherein each of the plurality of subpixels has a light blocking region (e.g. region below EL) and a light transmissive region (R1, R2) surrounding the light blocking region; 
	each of the plurality of subpixels in the light blocking region comprises: 
	a first base substrate (200) and a second base substrate (400) facing each other; 
	a first light emitting element (EL) and a first reflective block (221, reflective electrode at para. [0063]) on a side of the first base substrate proximal to the second base substrate; and 
	a second reflective block (753 and/or 751) on a side of the second base substrate proximal to the first base substrate; and 
	wherein the first reflective block (221) and the second reflective block  (753 and/or 751) are configured to reflect light (e.g. see reflected light in fig. 9) emitted from the first light emitting para. [0001] – [0135], figs. 1-14.

3. The display panel of claim 1, wherein an orthographic projection of the first reflective block (211) on the first base substrate substantially covers the orthographic projection of the first light emitting element (EL) on the first base substrate; and 
	an orthographic projection of the second reflective block (753 and/or 751) on the second base substrate substantially covers an orthographic projection of the first light emitting element (EL) on the second base substrate, fig. 8.

17. The display panel of claim 1, wherein the second reflective block (753 and 751) is an integral reflective layer extending throughout the light blocking region (e.g. region below EL) and the light transmissive region (R1, R2) of each of the plurality of subpixels; and light emitted from one of the plurality of subpixels emits out of the display panel from the first base substrate in the light transmissive region (e.g. substrates 200 and 400 are glass at para. [0052] and bottom emission display device at para. [0130].) 

19. The display panel of claim 1, wherein the first light emitting element (EL) is on a side of the first reflective block (211) distal to the first base substrate (200), fig. 8.


Claim(s) 1-3, 5, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al, Chinese Publication No. CN 107170791 A (see attached English Abstract and machine translation)



1. (see figs. 2 and 6) A display panel having a plurality of subpixels (e.g. see subpixels in fig. 2): 
	wherein each of the plurality of subpixels has a light blocking region (e.g. region of 3/9) and a light transmissive region (region 5; see light transmission in figs. 1 and 3) surrounding the light blocking region; 
	each of the plurality of subpixels in the light blocking region comprises: 
	a first base substrate (1) and a second base substrate (11) facing each other; 
	a first light emitting element (2)  and a first reflective block (3) on a side of the first base substrate (1)  proximal to the second base substrate; and 
	a second reflective block (9) on a side of the second base substrate (11) proximal to the first base substrate; and 
	wherein the first reflective block (3) and the second reflective block (9) are configured to reflect light (e.g. see light reflection in figs. 1 and 3) emitted from the first light emitting element to the light transmissive region thereby displaying an image.  See Wu at English machine translation at pages 1-19, figs. 1-6.

2. The display panel of claim 1, wherein each of the plurality of subpixels in the light blocking region further comprises a first black matrix block (8) between the first reflective block (3) and the first base substrate (1); and 
	an orthographic projection of the first black matrix block (8) on the first base substrate substantially covers an orthographic projection of the first light emitting element (2) on the first base substrate (1), fig. 6.

3. The display panel of claim 1, wherein an orthographic projection of the first reflective block (3)on the first base substrate substantially covers the orthographic projection of the first light emitting element (2) on the first base substrate (1); and 


5. The display panel of claim 1, wherein each of the plurality of subpixels in the light blocking region further comprises a second black matrix (6) block between the second reflective block (9) and the second base substrate (11); and 
	an orthographic projection of the second black matrix block (6) on the second base substrate (11) substantially covers the orthographic projection of the first light emitting element (2) on the second base substrate (11), fig. 6.

16. The display panel of claim 1, wherein the display panel is a dual-side light emitting display panel (e.g. There are two LEDs such as bottom LED 2 and top LED 10 in fig. 6); and 
	light emitted from one of the plurality of subpixels emits out of the display panel from the first base substrate (1) and the second base substrate (11) in the light transmissive region.  See Wu at English machine translation at page 15.

20. The display panel of claim 1, wherein the first reflective block (3) is absent in an interface between the first light emitting element (2) and the first base substrate (1), fig. 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim, as applied to claim 1 above, in view of Kobayashi, US Publication No. 2008/0218070 A1,

Regarding claim 15:
	Yim teaches all the limitations of claim 1 above and but is silent:
	wherein the plurality of subpixels are arranged in a matrix having a plurality of rows and a plurality of columns; 
	light blocking regions in any two adjacent rows of the plurality of rows are staggered; and
	light blocking regions in any two adjacent columns of the plurality of columns are staggered.

	In an analogous art, Kobayashi teaches:	(see fig. 23C) wherein a plurality of subpixels (R, G, B, W) are arranged in a matrix having a plurality of rows and a plurality of columns; 
	any two adjacent rows of the plurality of rows are staggered; and
	any two adjacent columns of the plurality of columns are staggered, para. [0116]. 

	One of ordinary skill in the art modifying Yim with the teachings of Kobayashi to form the staggered subpixel arrangement would from “light blocking regions in any two adjacent rows of the plurality of rows are staggered; and light blocking regions in any two adjacent columns of the plurality of columns are staggered” as recited in the claim.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yim with the teachings of .


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above, in view of Kobayashi, US Publication No. 2008/0218070 A1,

Regarding claim 15:
	Wu teaches all the limitations of claim 1 above and but is silent:
	wherein the plurality of subpixels are arranged in a matrix having a plurality of rows and a plurality of columns; 
	light blocking regions in any two adjacent rows of the plurality of rows are staggered; and
	light blocking regions in any two adjacent columns of the plurality of columns are staggered.

	In an analogous art, Kobayashi teaches:	(see fig. 23C) wherein a plurality of subpixels (R, G, B, W) are arranged in a matrix having a plurality of rows and a plurality of columns; 
	any two adjacent rows of the plurality of rows are staggered; and
	any two adjacent columns of the plurality of columns are staggered, para. [0116]. 

	One of ordinary skill in the art modifying Wu with the teachings of Kobayashi to form the staggered subpixel arrangement would from “light blocking regions in any two adjacent rows of the plurality of rows are staggered; and light blocking regions in any two adjacent columns of the plurality of columns are staggered” as recited in the claim.
.


	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim, as applied to claim 1 above, in view of Chang, US Publication No. 2016/0218312 A1.

	Regarding claim 16:
	Yim teaches all the limitations of claim 1 above, and it would have been obvious to one of ordinary skill in the art “the display panel is a dual-side light emitting display panel; and light emitted from one of the plurality of subpixels emits out of the display panel from the first base substrate and the second base substrate in the light transmissive region” because Yim teaches the substrates (200, 400) are glass at para. [0052].
	Furthermore, in an analogous art, Chang teaches a display device may be a front-emission-type display device, a bottom-emission-type display device, or a double-side emission-type display device based on the type of material forming the first and second electrodes of the LED.  See Chang at para. [0097].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yim with the teachings of Chang because a front-emission-type display device, a bottom-emission-type display device, or a double-side emission-type display device art recognized suitable emission directions in a display device.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
28 February 2022